PER CURIAM.
No claim is made in this case that the driver of the truck was prosecuú ed with effect, or at all, under the National Prohibition Act (Comp. St. § 10138% et seq.) for the transportation of intoxicating liquor in violation of law, and the automobile was therefore subject to forfeiture under section 3450 of the Revised Statutes (Comp. St. § 6352). United States v. One Ford Coupé Automobile, 47 S. Ct. 154, 71 L. Ed. -; Port Gardner Investment Co. v. United States (decided by the Supreme Court November 23, 1926) 47 S. Ct. 165, 71 L. Ed.
Judgment affirmed.